Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the respective parties:
1. That the involved merchandise was imported after the effective date of the Customs Simplification Act of 1956, and is not identified on the Final List published by the Secretary of the Treasury pursuant to said Act (T.D. 54521).
2. On or about the dates of exportation of the involved merchandise, the prices at which such or similar merchandise was freely sold or offered to all purchasers in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States were the invoice unit values, net packed.
These facts were also checked in New York, and I am authorized by the Chief of the Customs Section to so stipulate.
Me. Chaeia : I am in agreement with that stipulation.
On the agreed facts, I find and hold export value, as that value is defined in section 402 (b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, to be the proper basis for the determination of the value of the merchandise here involved and that such values were the invoice unit values, net, packed.
Judgment will issue accordingly.